DETAILED ACTION
In response to remarks filed on 25 February 2022
Status of Claims
Claims 1-20 are pending;
Claims 1-20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 25 February 2022 have been fully considered and they are not persuasive. Examiner understand the differences between the prior art and the invention but the claim language is still not specific enough to differentiate the invention from the prior art. Regarding the isolation device 34, just like applicant’s isolation device, the isolation device can be inflatable as lines 6-8 of the right column in page 5 indicates. The isolation device being inflatable means that it can raise or lower the vibratory frame. Secondly, “rests on the subframe” does not necessarily mean a direct contact. “Rest” under the broadest reasonable interpretation can be “supported” and in the prior art the vibratory rests on the subframe, else it would fall off. Regarding the positioning device, the claim recites “connected to”, all elements in the apparatus are connected to one another directly or indirectly. “Connected to” does not necessarily mean a direct connection. Regarding claim 7, examiner contends that the actuator is moveable since it’s attached to the vibratory frame which moves up and down. The claim does not state the actuator moves by itself or that its movement is independent from the movement of the vibratory frame. The locked position is being interpreted as the position where the vibratory frame is in its lowermost position resting over the subframe and the unlocked position as the middle to highest positions of the vibratory frame with respect to the subframe. Regarding claim 14, examiner contends that a vacuum suctions material and in the prior art the pump of Loan also suctions material, the rest of the limitation is “for” and therefore intended use. The issues presented in the response to arguments are quite simple to overcome with small tweaks in the claim limitations in order to overcome the art. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grichar et al (U.S. Patent Application No. 2003/0201237).
As to Claim 1, Grichar discloses a shaker assembly for dewatering material, the shaker assembly comprising: 
A vibratory frame (30); 
A subframe (36) that supports the vibratory frame; 
An isolation device (34) for isolating vibration of the vibratory frame from the subframe, the isolation device being connected to the vibratory frame (30) and the subframe (36), the isolation device moving the vibratory frame between a raised position in which a vibratory screen operates to dewater material and a lowered position in which the vibratory frame rests on the subframe; and 
A positioning device (31) for guiding the vibratory frame as it is lowered from the raised position to the lowered position, the positioning device having a subframe guiding element connected to the subframe and a vibratory frame guiding element connected to the vibratory frame, the positioning device constraining movement of the vibratory frame relative to the subframe when the vibratory frame is in the lowered position.  
As to Claim 7, Gishar discloses a shaker assembly for dewatering material, the shaker assembly comprising: 
A vibratory frame (30) that supports a vibratory screen (33) having openings for dewatering material that contacts the screen; 
A subframe (36) that supports the vibratory frame;  2631681-305 
An isolation device (34) for isolating vibration of the vibratory frame from the subframe, the isolation device being connected to the vibratory frame and the subframe; and 
An actuator (37) moveable between a locked position in which the vibratory frame is secured to the subframe (via 39) and an unlocked position in which the vibratory frame is capable of moving relative to the subframe.  
As to Claim 8, Grichar discloses the invention of Claim 7 (Refer to Claim 7 discussion). Grichar also discloses wherein the vibratory frame (30) is moveable between a raised position in which the vibratory screen operates to dewater material and a lowered position in which the vibratory frame is secured to the subframe (36), the actuator moving to the locked position when the vibratory frame is in the lowered position.  
As to Claim 9, Grichar discloses the invention of Claim 8 (Refer to Claim 8 discussion). Grichar also discloses comprising a positioning device (31) that guides the vibratory frame as the vibratory frame lowers from the raised position to the lowered position, the positioning device aligning the actuator with a subframe locking element (39) to enable the vibratory frame to be secured to the subframe.  
As to Claim 13, Grichar discloses the invention of Claim 7 (Refer to Claim 7 discussion). Grichar also discloses wherein the isolation device is an inflatable airbag (44).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grichar et al (U.S. Patent Application No. 2003/0201237) in view of Chavez et al (U.S. Patent No. 7,841,422).
As to Claim 2, Grichar discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Grichar is silent about a locking device for securing the vibratory frame to the subframe when the vibratory frame is in the lowered position, the locking device having a subframe locking element connected to the subframe and a vibratory frame locking element connected to the vibratory frame. Chavez discloses a locking device (Figure 6) for securing the vibratory frame to the subframe when the vibratory frame is in the lowered position, the locking device having a subframe locking element (173) connected to the subframe and a vibratory frame locking element (182) connected to the vibratory frame. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a locking device for securing the vibratory frame to the subframe when the vibratory frame is in the lowered position, the locking device having a subframe locking element connected to the subframe and a vibratory frame locking element connected to the vibratory frame. The motivation would have been to secure the elements together to avoid movement. 
As to Claim 3, Grichar discloses the invention of Claim 2 (Refer to Claim 2 discussion). Grichar also discloses wherein one of the subframe locking element and the vibratory frame locking element is an extendable locking pin (Chavez: 182) for securing the vibratory frame to the subframe in the lowered position, the extendable locking pin being in an unlocked position when the vibratory frame is in the raised position and being in a locked position when the vibratory frame is in the lowered position.  
As to Claim 4, Grichar discloses the invention of Claim 3 (Refer to Claim 3 discussion). Grichar also discloses wherein one of the subframe locking element (Chavez: 173) and the vibratory frame locking element defines a locking pin opening for releasably receiving the locking pin.  
As to Claim 5, Grichar discloses the invention of Claim 3 (Refer to Claim 3 discussion). Grichar also discloses further comprising a powered actuator (Chavez: 170) that retracts and extends the locking pin.  
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grichar et al (U.S. Patent Application No. 2003/0201237) alone.
As to Claim 6, Grichar discloses the invention of Claim 1 (Refer to Claim 1 discussion). Grichar also discloses wherein one of the subframe guiding element and the vibratory frame guiding element comprises an alignment pin (Grichar: 39) and the other of the subframe guiding element and the vibratory frame guiding element comprises a receiving aperture (Grichar: 37) for releasably receiving the alignment pin.  However, Grichar is silent about the alignment pin being conical. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the alignment pin conical since a change in the shape of a prior art device is a design consideration within the skill of the art.
As to Claim 10, Grichar discloses the invention of Claim 9 (Refer to Claim 9 discussion). Grichar also discloses wherein the positioning device comprises an alignment pin (Grichar: 39) and a mount opening (Grichar: 37), the alignment pin being received in the mount opening when the vibratory frame is in the lowered position.  However, Grichar is silent about the alignment pin being conical. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the alignment pin conical since a change in the shape of a prior art device is a design consideration within the skill of the art.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grichar et al (U.S. Patent Application No. 2003/0201237) in view of Harris et al (U.S. Patent No. 6,773,223).
As to Claim 11, Grichar discloses the invention of Claim 7 (Refer to Claim 7 discussion). However, Grichar is silent about wherein the actuator is a powered cylinder.  Harris discloses an actuator which is a powered cylinder that comprises a barrel (40); and a locking pin (45) that extends from the barrel, the actuator being configured to retract the locking pin into the barrel when the actuator is powered and to extend the pin from the barrel when the actuator is not powered. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to make the actuator comprise a powered cylinder; wherein the powered cylinder comprises a barrel; and a locking pin that extends from the barrel, the actuator being configured to retract the locking pin into the barrel when the actuator is powered and to extend the pin from the barrel when the actuator is not powered. The motivation would have been to automatize the system.
As to Claim 12, Grichar discloses the invention of Claim 11 (Refer to Claim 11 discussion). Grichar also discloses wherein the powered cylinder comprises a barrel (Harris: 40); and a locking pin (Harris: 45) that extends from the barrel, the actuator being configured to retract the locking pin into the barrel when the actuator is powered and to extend the pin from the barrel when the actuator is not powered.  
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grichar et al (U.S. Patent Application No. 2003/0201237) and Loan et al (U.S. Patent Application Publication No. 2018/0202906).
As to Claim 14, Grichar discloses a shaker assembly for dewatering material removed from the excavation site, the shaker assembly comprising: 
A subframe (36); 
A vibratory frame (30) that is movable relative to the subframe between a raised position and a lowered position; and 
A positioning device (31) for guiding the vibratory frame as it is lowered from the raised 2831681-305 position to the lowered position, the positioning device having a subframe guiding element connected to the subframe and a vibratory frame guiding element connected to the vibratory frame, the positioning device limiting movement of the vibratory frame relative to the subframe when the vibratory frame is in the lowered position.  
However, Grichar is silent about a hydro excavation vacuum apparatus for excavating earthen material comprising a wand for directing pressurized water toward earthen material to cut the earthen material at an excavation site; a vacuum system for removing cut earthen material and water from the excavation site in an airstream. Loan discloses a hydro excavation vacuum apparatus for excavating earthen material comprising a wand (112) for directing pressurized water toward earthen material to cut the earthen material at an excavation site; a vacuum system (129) for removing cut earthen material and water from the excavation site in an airstream. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a hydro excavation vacuum apparatus for excavating earthen material comprising a wand for directing pressurized water toward earthen material to cut the earthen material at an excavation site; a vacuum system for removing cut earthen material and water from the excavation site in an airstream. The motivation would have been to increase the utility of the shaker disclosed by Grichar by allowing it to process material from a wellhead.
As to Claim 15, Grichar as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Grichar as modified also teaches wherein one of the subframe guiding element and the vibratory frame guiding element comprises an alignment pin (Grichar: 39) and the other of the subframe guiding element and the vibratory frame guiding element comprises a receiving aperture (Grichar: 37) for releasably receiving the alignment pin.  However, Grichar as modified is silent about the alignment pin being conical. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the alignment pin conical since a change in the shape of a prior art device is a design consideration within the skill of the art.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grichar et al (U.S. Patent Application No. 2003/0201237) and Loan et al (U.S. Patent Application Publication No. 2018/0202906); and further in view of Chavez et al (U.S. Patent No. 7,841,422).
As to Claim 16, Grichar as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). However, Grichar as modified is silent about further comprising an actuator for securing the vibratory frame to the subframe when the vibratory frame is in the lowered position, the actuator moving between a locked position in which the vibratory frame is secured to the subframe when the vibratory frame is in the lowered position and an unlocked position in which the vibratory frame is capable of moving relative to the subframe when the vibratory frame is in the raised position.  Chavez discloses an actuator (182) for securing the vibratory frame to the subframe when the vibratory frame is in the lowered position, the actuator moving between a locked position in which the vibratory frame is secured to the subframe when the vibratory frame is in the lowered position and an unlocked position in which the vibratory frame is capable of moving relative to the subframe when the vibratory frame is in the raised position. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an actuator for securing the vibratory frame to the subframe when the vibratory frame is in the lowered position, the actuator moving between a locked position in which the vibratory frame is secured to the subframe when the vibratory frame is in the lowered position and an unlocked position in which the vibratory frame is capable of moving relative to the subframe when the vibratory frame is in the raised position. The motivation would have been to secure the elements together to avoid movement.
As to Claim 17, Grichar as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Grichar as modified also teaches wherein the actuator comprises an extendable locking pin (Chavez: 182) for securing the vibratory frame to the subframe in the lowered position, the extendable locking pin being in an unlocked position when the vibratory frame is in the raised position and being in a 2931681-305 locked position when the vibratory frame is in the lowered position.  
As to Claim 18, Grichar as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Grichar as modified also teaches wherein one of the subframe and the vibratory frame defines a locking pin opening (Chavez: 173) for releasably receiving the locking pin.  
As to Claim 19, Grichar as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Grichar as modified also teaches wherein the hydro excavation vacuum apparatus is part of a mobile vacuum truck (Loan: Paragraph 0022, “logging truck”), the actuator being in the locked position during transport of the vacuum truck and being in the unlocked position when the vacuum truck is stationary and the hydro excavation vacuum apparatus is operating.  
As to Claim 20, Grichar as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Grichar as modified also teaches wherein the shaker assembly further comprises an isolation device (Grichar: 34) for isolating vibration of the vibratory frame from the subframe, the isolation device being connected to the vibratory frame and the subframe, the apparatus further comprising a control system (The presence of a control system is inherent to manage the elements of the apparatus) for powering the shaker assembly, the control system being configured to move the actuator to the unlocked position when the isolation device is powered and move the actuator to the locked position after the vibratory frame is moved to the lowered position.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678